Vaughn, J.
Defendant’s only assignment of error is that the judgment in the superior court imposed punishment in excess of that imposed in the district court from which he had appealed. He contends that this increase in sentence denied him due process of law and violated rights secured to him by the United States Constitution. This assignment of error is overruled. See State v. Sparrow, 276 N.C. 499, 173 S.E. 2d 897, where the identical question was resolved by the North Carolina Supreme Court. Because of the comprehensive treatment of the issue in that opinion, a repetition here of the many reasons why appellant’s contentions must fail is deemed unnecessary.
Affirmed.
Campbell and Parker, JJ., concur.